Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered March 19, 1986, convicting him of criminal sale of a *846controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932; People v Contes, 60 NY2d 620, 621), we find that the evidence was legally sufficient for the jury to find the defendant guilty of the charge upon which he was convicted. Moreover, upon the exercise of our factual review power, we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (CPL 470.15 [5]). The packet of cocaine which the defendant sold to the undercover officer was properly admitted into evidence since there were reasonable assurances of its identity and unchanged condition (see, People v Julian, 41 NY2d 340, 343-344; People v Strouder, 124 AD2d 841, lv denied 69 NY2d 955). Under the circumstances of this case, the alleged deficiencies in the chain of custody went to the weight of the evidence and not to its admissibility, since the two basic requirements of proof of identity and unchanged condition had been established (see, People v Julian, supra, at 344; People v Piazza, 121 AD2d 573, 574, lv denied 68 NY2d 916).
We have considered the defendant’s other contentions and find them to be either without merit or unpreserved for appellate review. Mollen, P. J., Kunzeman, Rubin and Balletta, JJ., concur.